EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Marc Hanish (Registration# 42626) based on the interview conducted on 23 March 2022 as follows:

1.	(Currently Amended) A system comprising:	at least one hardware processor; and	a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:	assigning a first virtual Internet Protocol (IP) address to a first user account;	receiving a first request from the first user account to access data stored for a first tenant in a multi-tenant database;	assigning the first virtual IP address to the first tenant and storing a mapping between the first virtual IP address and the first tenant in an IP-tenant match data structure;	booting an instance of a first portion of the multi-tenant database, the first portion being assigned to the first tenant and storing the data for the first tenant, without booting an instance of the multi-tenant database as a whole, the booting providing availability access to the [[an]] instance of the first portion of the multi-tenant database via a first port;	providing an identification of the first port to the first user account;	receiving a second request for specific data from the first user account, the second request for the specific data including the first virtual IP address and the identification of the first port;	routing the second request for the specific data to the instance of the first portion of the multi-tenant database via the first port;	receiving results from the instance of the first portion of the multi-tenant database via the first port; and	forwarding the results to the first user account.

2.	(Currently Amended) The system of claim 1, wherein the operations further comprise:	monitoring concurrent accessing of the instance of the first portion of the multi-tenant database to determine that [[if]] one or more executors assigned to the instance of the first portion of the multi-tenant database are able to keep up with demand; andwhen [[if]] the one or more executors assigned to the instance of the first portion of the multi-tenant database are unable the demand, creating a new executor assigned to the instance of the first portion of the multi-tenant database.

3.	(Original) The system of claim 1, wherein the multi-tenant database is an in-memory database.

4.	(Original) The system of claim 1, wherein the assigning the first virtual IP address to the first tenant utilizes a Docker service.

5.	(Original) The system of claim 4, wherein the operations further comprise:	obtaining the first virtual IP address from the Docker service; and	concatenating the first virtual IP address with an instance number assigned to the instance of the first portion of the multi-tenant database.

6.	(Original) The system of claim 1, wherein the assigning the first virtual IP address to the first tenant is performed via a secure shell (SSH) tunnel.

7.	(Original) The system of claim 1, wherein the first port is a virtual bridge.

8.	(Currently Amended) A method comprising:	assigning a first virtual Internet Protocol (IP) address to a first user account;	receiving a first request from the first user account to access data stored for a first tenant in a multi-tenant database;	assigning the first virtual IP address to the first tenant and storing a mapping between the first virtual IP address and the first tenant in an IP-tenant match data structure;	booting an instance of a first portion of the multi-tenant database, the first portion being assigned to the first tenant and storing the data for the first tenant, without booting an instance of the multi-tenant database as a whole, the booting providing availability access to the [[an]] instance of the first portion of the multi-tenant database via a first port;	providing an identification of the first port to the first user account;second request for specific data from the first user account, the second request for the specific data including the first virtual IP address and the identification of the first port;	routing the second request for the specific data to the instance of the first portion of the multi-tenant database via the first port;	receiving results from the instance of the first portion of the multi-tenant database via the first port; and	forwarding the results to the first user account.

9.	(Currently Amended) The method of claim 8, further comprising :	monitoring concurrent accessing of the instance of the first portion of the multi-tenant database to determine that [[if]] one or more executors assigned to the instance of the first portion of the multi-tenant database are able to keep up with demand; and	when [[if]] the one or more executors assigned to the instance of the first portion of the multi-tenant database are unable the demand, creating a new executor assigned to the instance of the first portion of the multi-tenant database.

10.	(Original) The method of claim 8, wherein the multi-tenant database is an in-memory database.

11.	(Original) The method of claim 8, wherein the assigning the first virtual IP address to the first tenant utilizes a Docker service.

12.	(Previously Presented) The method of claim 11, further comprising:	obtaining the first virtual IP address from the Docker service; and	concatenating the first virtual IP address with an instance number assigned to the instance of the first portion of the multi-tenant database.

13.	(Original) The method of claim 8, wherein the assigning the first virtual IP address to the first tenant is performed via a secure shell (SSH) tunnel.

14.	(Original) The method of claim 8, wherein the first port is a virtual bridge.

15.	(Currently Amended) A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:	assigning a first virtual Internet Protocol (IP) address to a first user account;	receiving a first request from the first user account to access data stored for a first tenant in a multi-tenant database;	assigning the first virtual IP address to the first tenant and storing a mapping between the first virtual IP address and the first tenant in an IP-tenant match data structure;	booting an instance of a first portion of the multi-tenant database, the first portion being assigned to the first tenant and storing the data for the first tenant, without booting an instance of the multi-tenant database as a whole, the booting providing availability access to the [[an]] instance of the first portion of the multi-tenant database via a first port;	providing an identification of the first port to the first user account;	receiving a second request for specific data from the first user account, the second request for the specific data including the first virtual IP address and the identification of the first port;	routing the second request for the specific data to the instance of the first portion of the multi-tenant database via the first port;	receiving results from the instance of the first portion of the multi-tenant database via the first port; and	forwarding the results to the first user account.

16.	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:	monitoring concurrent accessing of the instance of the first portion of the multi-tenant database to determine that [[if]] one or more executors assigned to the instance of the first portion of the multi-tenant database are able to keep up with demand; and	when [[if]] the one or more executors assigned to the instance of the first portion of the multi-tenant database are unable the demand, creating a new executor assigned to the instance of the first portion of the multi-tenant database.



18.	(Original) The non-transitory machine-readable medium of claim 15, wherein the assigning the first virtual IP address to the first tenant utilizes a Docker service.

19.	(Original) The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:	obtaining the first virtual IP address from the Docker service; and	concatenating the first virtual IP address with an instance number assigned to the instance of the first portion of the multi-tenant database.

20.	(Original) The non-transitory machine-readable medium of claim 15, wherein the assigning the first virtual IP address to the first tenant is performed via a secure shell (SSH) tunnel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “booting an instance of a first portion of the multi-tenant database, the first portion being assigned to the first tenant and storing the data for the first tenant, without booting an instance of the multi-tenant database as a whole, the booting providing availability access to the instance of the first portion of the multi-tenant database via a first port;” in combination with other claim limitations set forth in respective independent claims 1, 8 and 15 overcome available prior art based on the complete search. Also, the arguments submitted on 3/16/2022 from page 6 are considered to be persuasive and therefore they overcome 103 art rejections. Based on the amendments and the arguments submitted on 3/16/2022 from pages 1-2 are considered to be persuasive and therefore they overcome 112(a) rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156